Citation Nr: 9906682	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-17 220A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from May 1985 to April 1996.  
In a May 1996 rating action, the RO denied service connection 
for a bilateral knee disability and tinnitus.  The veteran 
appealed the rating decision as to those issues.  In a 
subsequent rating action in September 1997, the RO granted 
service connection for a left knee disability and assigned a 
10 percent rating but continued to deny service connection 
for a right knee disability.  The RO also granted service 
connection for tinnitus and assigned a 10 percent rating.  
Thus, the issue that remains on appeal is service connection 
for a right knee disability.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Complaints of bilateral knee pain are documented in 
service.

3.  Bilateral patellofemoral syndrome has been diagnosed on 
current VA examination.

4.  The veteran developed a right knee disability in service.


CONCLUSION OF LAW

A right knee disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 
3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the veteran's service medical records reveals 
that on entrance physical examination, there were no 
complaints or diagnosis of a right knee disability.  In a 
March 1996 report of medical assessment, the veteran reported 
that he had pain in his knees after running, every other day, 
for periods lasting three to five minutes.  The examiner 
referred the veteran for an orthopedic consultation.  The 
consultation report is not of record.  

The veteran filed a claim for service connection for the 
disorder at issue when he was discharged from service, in 
April 1996.  The RO thereafter scheduled a medical 
examination at a VA facility in Oregon.  The examination did 
not take place, because the veteran was enroute to New York 
at the time.  As such, the initial post service VA orthopedic 
examination occurred in June 1997.

On the June 1997 VA orthopedic examination, the veteran 
provided a history of bilateral knee pain during service when 
he would climb stairs.  He claimed that two or three days 
after running, his knees would hurt.  Currently, he stated 
that the pain in his left knee is greater than the pain in 
his right knee.  He denied any locking or giving out.  He 
stated that there is swelling from time to time, especially 
after increased usage.  On examination, there was overall 
musculoskeletal strength of 5/5.  Deep tendon reflexes were 
intact and equal bilaterally.  There was poor definition of 
the quadricep muscles.  The veteran was able to flex both 
knees to 135 degrees and extend both knees to 0 degrees.  
There was no valgus or varus laxity noted.  There were no 
anterior or posterior drawers.  There was a +1 Lachman's on 
each side.  There was negative pivot shift and negative 
McMurray's.  No deformities were noted.  There was no edema, 
no effusion, and no color or temperature changes.  There was 
a slight positive patellar grind on the left side and a 
negative patellar grind on the right side.  The diagnoses 
included bilateral patellofemoral syndrome.  The examiner 
further commented that there was no increased fatigability or 
weakness noted after the examination while the veteran walked 
down the hallway.  

II.  Analysis

Initially, the Board finds that the appellant's claim for 
service connection for a  right knee disorder is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  The record is 
devoid of any indication that there are other records 
available which might pertain to the issue on appeal.  No 
further assistance to the appellant is required to comply 
with the duty to assist him, as mandated by 38 U.S.C.A. § 
5107(a).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability was either incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the veteran's 
service.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).

The Board notes that during service, the veteran complained 
of bilateral knee pain.  Shortly after service, a VA 
examination revealed a diagnosis of bilateral patellofemoral 
knee syndrome which included complaints of right knee pain 
and a +1 Lachman's finding for both knees.  Having granted 
service connection for a left knee disability based upon the 
VA examination findings, the RO's rationale for denying 
service connection for a right knee disability is unclear.  
The Board finds that the evidence supports the grant of 
service connection on a direct service-incurrence basis for a 
right knee disability.    


ORDER

Service connection for a right knee disability is granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

- 2 -


- 1 -


